Citation Nr: 0408724	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  02-14 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to accrued benefits based upon a claim for 
service connection for asthma, claimed as a result of 
exposure to mustard gas.

2.  Entitlement to accrued benefits based upon a claim for 
service connection for bronchitis, claimed as a result of 
exposure to mustard gas.

3.  Entitlement to accrued benefits based upon a claim for 
service connection for emphysema, claimed as a result of 
exposure to mustard gas.

4.  Entitlement to accrued benefits based upon a claim for 
service connection for a skin disability, claimed as a result 
of exposure to mustard gas.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and veteran


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
September 1944.  The veteran died in January 2001; the 
appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in a March 2004 brief to the Board, the 
appellant's representative raised the issue of whether the 
December 22, 1947 rating decision, which severed service 
connection for bronchial asthma effective December 31, 1947, 
was clearly and unmistakably erroneous.  This issue has not 
been addressed by the RO; thus it is hereby referred to the 
RO for appropriate action.

This appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
appellant if further action is required on her part.  



REMAND

During his lifetime, the veteran sought entitlement to 
service connection for a skin disability, asthma, bronchitis, 
and emphysema, all claimed as secondary to mustard gas 
exposure during military service.  These claims were still 
pending at the time of his death.  

A January 1998 letter from the Department of the Army, U.S. 
Army Soldier and Biological Chemical Command, states that the 
veteran's name is not on the available rosters of Chemical 
Warfare Service Officers.  However, the letter further states 
that the rosters are not complete and do not list every 
officer assigned to Chemical Warfare Service.  An October 
1998 letter from the Department of the Army, U.S. Army 
Soldier and Biological Chemical Command, states that the 
Officer Candidate School attended by the veteran did not use 
a mustard agent in the gas chamber, but did use tear gas and 
chlorine.  The letter also notes that the veteran has 
reported that mustard gas was put onto his arm.  The letter 
states that this was a standard training exercise 
participated in all over the country and in theatres of 
operation.  

The evidence includes several medical statements linking the 
veteran's skin and respiratory disabilities to mustard gas 
exposure.  However, those statements were made prior to or 
without knowledge of the aforementioned October 1998 letter 
from the Department of the Army.  Thus, the Board concludes 
that a REMAND of these issues for a VA medical opinion taking 
into consideration all of the evidence of record is 
necessary.  

Furthermore, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)) was signed into law by the 
President.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
VCAA also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, § 7(a), 114 Stat. At 2099-2100.  In this instance, the 
VCAA is applicable to the appellant's claims.

A review of the record reflects that the appellant has not 
been notified by the RO of the notice and duty to assist 
provisions in the VCAA in regard to the issues on appeal.  
Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002), and any 
other applicable legal precedent are fully 
complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The veteran's claims file should be 
forwarded to a VA physician(s) 
specializing in respiratory and skin 
disabilities.  The physician is requested 
to review the claims file in its 
entirety.  Based on a review of the 
claims file, the physician is requested 
to (1) express an opinion as to whether 
the veteran's skin disability was at 
least as likely as not related to any 
incident of military service, including 
the exposure to tear gas, chlorine, 
and/or mustard gas as noted in the 
October 1998 letter from the Department 
of the Army; (2) express an opinion as to 
whether any of the veteran's respiratory 
disabilities (asthma, bronchitis, and 
emphysema) were at least as likely as not 
related to any incident of military 
service, including exposure to tear gas, 
chlorine, and/or mustard gas as noted in 
the October 1998 letter from the 
Department of the Army; and (3) express 
an opinion as to whether any of the 
veteran's respiratory disabilities 
(asthma, bronchitis, and emphysema) was 
aggravated by any incident of military 
service, including exposure to tear gas, 
chlorine, and/or mustard gas as noted in 
the October 1998 letter from the 
Department of the Army, and if so, 
whether such aggravation was at least as 
likely as not beyond the natural progress 
of the disease.  A complete rationale for 
any opinion expressed should be provided, 
and if possible, the physician(s) should 
attempt to reconcile or distinguish the 
other opinions of record (See VA skin 
examinations, VA treatment records dated 
in 1997 and 1998, and the March 2000 
statement from Dr. S. N.).  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and her 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



